Title: To Alexander Hamilton from Jeremiah Olney, 23 January 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, January 23, 1792. “… I … enclose a short Statemt. of the Monies which will become payable into, and of such as will probably be demandable out of, this Office, between this Time and the 14th of May next; by which it will appear that I shall have as much to pay as I have to receive: I shall therefore omit my weekly deposits in the Providence Bank until I am favored with your determination whether I shall continue them and be furnished with Drafts on the Bank to discharge the principal Sums; or retain all the Money I may receive untill the said 14th of May next, for that purpose.”
